



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Amante, 2016 ONCA 18

DATE: 20160111

DOCKET: C60309

Cronk, Tulloch and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Anthony Amante

Appellant

Christopher D. Hicks, for the appellant

Andrew Nisker, for the respondent

Heard and released orally: January 7, 2016

On appeal from the sentence imposed on January 14, 2015 by
    Justice L. Dean of the Ontario Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant appeals his global sentence of 7 years imprisonment, less
    one year and three and one-half months credit for pre-sentence custody,
    imposed after his pleas of guilty to a series of drug and property-related
    offences.  The most serious offences to which the appellant pleaded, possession
    of cocaine for the purpose of trafficking and conspiracy to traffic in cocaine,
    involved obtaining one kilogram of cocaine in Toronto to transport and
    distribute in Windsor.  This occurred within one year of the appellant having
    served six months in jail for drug dealing.  The appellant also pleaded guilty
    to conspiracy to traffic in marijuana.

[2]

The appellant acknowledges that the sentence imposed is within the
    appropriate range for someone who is a high level trafficker.  However, he says
    that the sentencing judge erred in this case by finding that the appellant was
    at a high level of the drug business.

[3]

We disagree.  There was evidence before the sentencing judge, in
    particular, the agreed facts read in at the appellants guilty plea proceeding,
    that amply supported this inference.  This included the agreed facts regarding
    the appellants conduct and intention on the day in question and his activities
    immediately prior to his arrest.

[4]

We note, further, that the admitted facts belie the appellants
    contention that he was merely a non-professional drug courier within the
    meaning of the applicable jurisprudence.

[5]

The sentencing judges impugned finding, therefore, was available on the
    evidence.  It follows that there is no error in the global sentence the
    appellant received, which fell within the appropriate range for this type of
    offender and these offences.

[6]

For these reasons, the sentence appeal is dismissed.

E.A. Cronk J.A.

M. Tulloch J.A.

K. van Rensburg
    J.A.


